Citation Nr: 0517084	
Decision Date: 06/23/05    Archive Date: 07/07/05	

DOCKET NO.  02-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease with 
congestive heart failure, hypertension, and pacemaker 
implantation, claimed as secondary to service-connected 
diabetes mellitus.   

2.  Entitlement to service connection for a chronic eye 
disorder, claimed as secondary to service-connected diabetes 
mellitus.   

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.   

4.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.   

5.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his son-in-law, and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
July 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2001, September 2001, and November 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's 
cardiovascular disease and eye disorder, and the current 
severity of his service-connected diabetes mellitus and 
peripheral neuropathy of the right and left lower 
extremities.  

In that regard, during the course of outpatient treatment in 
July 2001, a VA psychologist indicated that he had evaluated 
and treated the veteran for approximately four years, and 
that the veteran suffered from post-traumatic stress 
disorder, as well as hypertension, a diabetic condition, and 
other medical disorders.  In the opinion of the VA 
psychologist, the veteran's hypertension was "exacerbated and 
made worse by his symptoms of post-traumatic stress 
disorder."  Additionally noted was that the veteran's post-
traumatic stress disorder was the "driving force" behind his 
daily increases in blood pressure, leading to hypertension.  

The Board observes that, based on the evidence of record, the 
veteran is currently in receipt of a 100 percent schedular 
evaluation for service-connected post-traumatic stress 
disorder.  Under the circumstances, further development is 
indicated regarding the exact relationship, if any, between 
the veteran's hypertension and service-connected post-
traumatic stress disorder.  

The Board notes that, on VA ophthalmologic examination in 
November 2001, there was present arterial narrowing of the 
vessels of both of the veteran's eyes.  In addition to 
diagnoses of aphakia of the right eye and sarcoidosis by 
history, the veteran received a diagnosis of hypertensive 
retinopathy.  Inasmuch as the issue of service connection for 
a chronic eye disorder, specifically, hypertensive 
retinopathy, is inextricably intertwined with the issue of 
service connection for hypertension, that issue must be 
remanded as well.  

During the course of an RO hearing in September 2003, the 
veteran testified that, due solely to his service-connected 
diabetes mellitus, he found it necessary to regulate his 
daily activities.  Also noted were frequent periods of 
hospitalization for treatment of service-connected diabetes, 
as well as episodes of ketoacidosis and/or hypoglycemia.  The 
Board observes that, in a statement of December 2000, a 
private physician indicated that the veteran's diabetes 
required two injections daily of insulin, in addition to a 
restricted diet, and regulation of activities.  Also noted 
were episodes of hypoglycemia or ketoacidosis requiring three 
hospitalizations a year, and/or weekly visits to a diabetic 
care provider.  Significantly, at the time of a VA medical 
examination in July 2001, it was noted that the veteran 
experienced no restriction of his activities secondary to 
service-connected diabetes.  Given these apparently 
contradictory findings, the Board will seek additional 
development prior to a final adjudication of the issue of an 
increased evaluation for service-connected diabetes mellitus.  

At the time of the aforementioned VA examination in 
July 2001, there was noted the presence of decreased 
sensation, primarily in the veteran's toes, leading to a 
diagnosis of early peripheral neuropathy.  That examination 
represents the last evaluation of the veteran's diabetic 
peripheral neuropathy of the lower extremities for 
compensation purposes.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, at the time of the filing of his Substantive Appeal 
in September 2004, the veteran indicated that he desired a 
hearing with a local Decision Review Officer regarding the 
issues of increased evaluations for service-connected 
peripheral neuropathy of the right and left lower 
extremities.  To date, the veteran has not been afforded that 
hearing, nor have the veteran or his accredited 
representative withdrawn that request.  Under the 
circumstances, the veteran must be given an opportunity to 
present testimony before a Decision Review Officer at the RO 
prior to a final adjudication of his claims.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA cardiovascular, diabetic, 
and neurologic examinations in order to 
more accurately determine the exact 
nature and etiology of his cardiovascular 
disease (including hypertension), and the 
current severity of his service-connected 
diabetes mellitus and peripheral 
neuropathy of the right and left lower 
extremities.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.

(a)  Specifically, the veteran should be 
afforded a cardiovascular examination by 
a cardiologist. 
Following completion of the cardiology 
examination, the examining cardiologist 
should specifically comment as to whether 
the veteran's hypertension is proximately 
due to, the result of, or aggravated by 
his service-connected post-traumatic 
stress disorder or diabetes mellitus.  If 
the examiner finds that any 
cardiovascular disorder is aggravated by 
either of those disorders he/she should 
quantify the degree of aggravation.

(b)  The veteran should also be afforded 
a VA diabetes mellitus examination.  The 
examiner should specifically comment as 
to whether, due solely to service-
connected diabetes mellitus, the veteran 
experiences a regulation of his daily 
activities, and/or episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice a month visits to a 
diabetic care provider.  

(c)  Finally, the veteran should be 
afforded a neurologic examination to 
determine the current severity of the 
veteran's service-connected diabetic 
peripheral neuropathy of the lower 
extremities.  More specifically, the 
examiner should describe in detail any 
neurological findings of the lower 
extremities due to service-connected 
diabetic peripheral neuropathy. 

3.  The veteran should then be scheduled 
for a hearing before a Decision Review 
Officer at the RO.  A transcript of that 
hearing should be included in the 
veteran's claims folder.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

5.  Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in November 2003 and Statement of the 
Case in April 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



